Ao 91 gRev 8/01) cr@@§eo$pfh$t-mi-OOSQl Document 1 Filed on 04/20/19 in TXSD Page 1 of 1
United States District Court

SOUTHERN DISTRICT OF ~ TEXAS
MCALLEN DIVISION

 

 

UNITED STATES OF AMERICA 7
V. ` .CRll\/HNAL COMPLAINT
Esteban ADAME-A|varez 4 ' Case Number: M-19- YCH ”M
097 902 408 - /W
YOB: 1980
COC: |V|exico
I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about v April 19, 2019 in Starr County, in
the Southern District of Texas » defendant(s) did,

 

 

being then and there an alien, who had been previously deported/removed from the United States in
pursuance of law did therefore knowingly, willfully and in violation of law attempt to gain illegal entry into
the United States, the Attorney General of the United States and/or the Secretary of Homeland Security,
not therefore having consented\to a re-application by the defendant for admission into the United States,

in violation of Title 8 United States Code, Section(s) 1326

l hlrther state that l am a(n) Customs and Border Protection Offlcer and that this complaint 1s based on the
following facts:

On April 19, 2019, Esteban ADAME-Alvarez, a citizen of Mexico, was encountered by U.S.
Customs and Border Protection officers as he attempted to enter the United States via the Rio
Grande City, TX Port of Entry. Record checks revealed the defendant was formally removed
from the United States to Mexico on March 28, 2019 via the Harlingen, Texas. The defendant
was instructed not to return to the United States without permission from the Attorney General or
the Secretary of Homeland Security. On January 5, 2016, the defendant was convicted of
Reentry of Deported Alien and Was sentenced to 53 months confinement and 36 months of
supervised release.

 

 

Continued on the attached sheet and made a part of this complaint: :| Yes No
Submitted by reliable electronic means, sworn to & attested
telephonically per FR.Crim.P. 4.], & probable cause sMario E Canales
fOUnd Ol‘l.' l Signature of Complainant
Approved By: Scott Greenbaum s/Mario E. Canales
AUSA Printed Name of Complainant

Apr1120 2018 Q'Z‘ '3’3~, ,¢. at McAnen,Te //
Date and State

Juan F. A|anis

U.S. Magistrate Judge ' _

Name and Title of Judicial OHicer Signature of Judicial Offlcer

  

 

